Citation Nr: 0510392
Decision Date: 04/11/05	Archive Date: 09/19/05

Citation Nr: 0510392	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  03-16 752	)	DATE APR 11 2005
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an eye disability, 
including myopia, presbyopia, and macular degeneration.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from April 1942 to 
June 1943, and from October 1978 to June 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that reopened the claim and denied 
service connection for an eye disability, including myopia, 
presbyopia, and macular degeneration, on a de novo basis.  


VACATUR

On March 11, 2005, the Board issued a decision that reopened 
the claim and denied service connection for an eye 
disability, including myopia, presbyopia, and macular 
degeneration, on a de novo basis.  Subsequently, the Board 
was informed that the veteran had died on March [redacted], 2004.  

The Board may vacate an appellate decision on its own motion.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2004).  
The veteran's death prior to the Board's March 11, 2005, 
decision deprived the Board of jurisdiction over the matter 
on appeal.  38 C.F.R. § 20.1302 (2004).  Because the Board 
was without jurisdiction to render the March 11, 2005 
decision when the decision was entered, that decision must 
now be vacated.  





ORDER

The March 11, 2005 decision of the Board of Veterans' Appeals 
is vacated.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


Citation Nr: 0507087	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  03-16 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center
in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an eye 
disability, variously diagnosed as myopia, presbyopia, and 
macular degeneration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda F. McCain, Counsel




INTRODUCTION

The veteran served on active duty from April 1942 to June 
1943, and from October 1978 to June 1986.  The veteran 
separated from service in June 1943 pursuant to a Certificate 
of Disability Discharge.  He served honorably each period.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The RO originally denied the veteran's claim for service 
connection for an eye disability manifested as myopia and 
presbyopia in a July 1998 rating action.  In a letter dated 
that same month, the RO notified the veteran of its decision 
and his appellate rights.  The veteran did not initiate an 
appeal with respect to this rating action, and the decision 
became final.  

The Board finds that the issue as characterized by the RO in 
July 1998 and the veteran in April 2002 ultimately relates to 
service connection for an eye disability.  See Ashford v. 
Brown, 10 Vet. App. 120 (1997) (changes in the nomenclature 
used in multiple claims for disability compensation, and the 
adjudication of those claims, does not alter the identity of 
the underlying disability).  In the December 2002 rating 
decision, the RO appears to have concluded that new and 
material evidence had been received to reopen the claim for 
service connection for an eye disability, variously diagnosed 
as myopia, presbyopia, and macular degeneration, and 
considered the reopened claim de novo.  However, the Board 
must make its own determination as to whether new and 
material evidence has been submitted sufficient to reopen the 
claim.  See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 
F.3d 1380 (Fed. Cir. 1996); Fulkerson v. West, 12 Vet. App. 
268 (1999).  Therefore, the issue is properly framed as 
listed on the title page of this decision.  In light of the 
favorable determination contained herein reopening the claim, 
the veteran is not adversely affected by the Board's 
consideration, in the first instance, of the new and material 
evidence issue.  See Bernard v. Brown, 4 Vet. App. 384, 393-
94 (1993).  

After completing the December 2002 rating decision, the 
Cleveland RO transferred the veteran's claims file to the VA 
Medical Center and Regional Office (VAMROC) in Wichita, 
Kansas, which has jurisdiction.  


FINDINGS OF FACT

1.  By a July 1998 rating decision, the RO denied the 
veteran's claim of service connection for an eye disability 
manifested as myopia and presbyopia; in a letter dated that 
same month, the RO notified the veteran of its decision and 
his appellate rights.  The veteran did not initiate an appeal 
with respect to that rating action. 

2.  Evidence added to the record since the July 1998 rating 
decision, which denied the veteran's claim of entitlement to 
service connection for an eye disability manifested as myopia 
and presbyopia, when considered in conjunction with the 
evidence as a whole, was not previously submitted to agency 
decision makers, is not cumulative or redundant, and does 
raise a reasonable possibility of substantiating the claim. 

3.  Current eye disability manifested as myopia and 
presbyopia are refractive errors and not diseases within the 
meaning of applicable legislation contemplated for disability 
compensation purposes.  

4.  Competent medical evidence of record does not show that 
the appellant's eye disability, diagnosed as age-related 
macular degeneration, was incurred in or aggravated by active 
service.  


CONCLUSIONS OF LAW

1.  The July 1998 rating decision, which denied entitlement 
to service connection for an eye disability manifested as 
myopia and presbyopia, is final.  38 U.S.C.A. § 7105 (West 
1991).

2.  Evidence added to the record since the July 1998 rating 
decision is new and material and, the claim of entitlement to 
service connection for an eye disability, manifested as 
myopia, presbyopia, and age-related macular degeneration, is 
reopened.  38 U.S.C.A. § 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.156, 20.1103 (2004).  

3.  Current eye disability, variously diagnosed as myopia, 
presbyopia, and age-related macular degeneration, was not 
incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 4.9 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In this 
regard, VA will inform the appellant of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the appellant provide any 
evidence in his possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A.

Notice

A VA letter issued in September 2002 apprised the appellant 
of the information and evidence necessary to substantiate his 
claim.  Such correspondence also apprised him as to which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also advised to send any 
evidence in his possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 
38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  Here, the veteran's claim was denied 
in December 2002, and the VCAA letter was sent in September 
2002.  Therefore, there has been no Pelegrini II violation 
with regard to the timing of the VCAA notice.  


The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 
C.F.R. § 3.159(b)(1).  See VAOPGCPREC 01-2004.  

In the present case, the veteran was initially advised to 
submit any evidence in his possession that pertained to his 
claims in the September 2002 letter.  All the VCAA requires 
is that the duty to notify is satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  This has been accomplished, and 
the Board finds that VA's duty to notify has been met.  


Duty to assist

With regard to the duty to assist, the appellant's claims 
file contains service medical records, and post service VA 
and private treatment records and examinations.  The veteran 
has been accorded ample opportunity to present evidence and 
argument in support of this appeal and has not identified any 
additional pertinent evidence to be associated with the 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Hence, VA's duty to assist the veteran in the 
development of his claim has been satisfied.  


A.  Law and Regulations

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  To establish 
service connection for a disability, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden may not be met by lay 
testimony because laypersons are not competent to offer 
medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).

Refractive error of the eye is not a disease or injury within 
the meaning of applicable legislation for disability 
compensation purposes.  38 C.F.R. § 4.9 (2004).  

In general, rating decisions that are not timely appealed are 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2004).  Pursuant to 38 U.S.C.A. § 7105(c), a final decision 
by the RO may not thereafter be reopened and allowed.  The 
exception to this rule is found at 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented or 
secured with respect to a claim, which has been disallowed, 
the [VA] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once an RO decision 
becomes final under section 7105(c), absent the submission of 
new and material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  The provisions of 38 C.F.R. § 3.156 which 
define new and material evidence were changed in 2001, but 
only as to claims filed on or after August 29, 2001.  66 Fed. 
Reg. 45630 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.156(a)).  As the veteran's request to reopen was 
received after August 29, 2001, the revised provisions of 38 
C.F.R. § 3.156, as outlined above, are for application in 
this case.

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re- 
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  The last final disallowance of the claim for 
service connection for the disability at issue was in July 
1998.  Therefore, the Board must review, in light of the 
applicable law, regulations, and the Court cases regarding 
finality, the additional evidence submitted since that 
determination.  In order to do so, the Board will separately 
describe the evidence that was of record at that time, and 
the evidence presented subsequently.  The prior evidence of 
record is important in determining newness and materiality 
for the purposes of deciding whether to reopen a claim.  Id.

Old evidence

Service medical records for the period from April 1942 to 
June 1943 show that the appellant's vision on enlistment 
examination in April 1942 was 20/100 in the right and left 
eye without eyeglasses and 20/20 with eyeglasses.  

The report of VA examination dated in December 1943 shows 
corrected vision using a Snellen chart: right eye (20/20), 
and left eye (20/20).  The entry for uncorrected vision was 
20/2 right eye and 20/0 left eye.  

Service medical records for the period from October 1978 to 
June 1986 show that the appellant's eyes were evaluated on 
multiple occasions in the optometry clinic for distance and 
near vision as early as 1978.  On annual examination in June 
1981, the appellant had 20/200 distant vision in each eye, 
correctable to 20/20 in each eye.  He was prescribed lenses 
for reading glasses and distance vision in September 1981, 
and for near vision in February 1986.  A December 1985 report 
of medical history annotated by a military physician notes 
that the appellant had worn glasses for myopia since 1955.  
Physical examination in December 1985 revealed uncorrected 
distant vision of 20/100 in the right eye, correctable to 
20/20, and uncorrected vision in the left eye of 20/50, 
correctable to 20/20.  In February 1986, he complained of 
decreased near and distance vision since December 1984.  He 
was noted to have myopia with presbyopia and instructed to 
return for evaluation in 18 months.  The veteran retired from 
service before that time.  

In pertinent part, private records from the Desert Surgery 
Center and Dr. R.G., for the period from January 1988 to June 
1989, show that the veteran underwent cataract extraction 
with implant, right eye, in April 1989 and underwent frequent 
eye evaluations.  There was a left eye cataract noted in 
April 1989.  

In pertinent part, a medical statement dated in May 1995 from 
Dr. M.A.M. of the University of Kansas Medical Center reveals 
that the appellant has age-related macular degeneration in 
both eyes.  

Treatment records from Munson Army Community Hospital for the 
period from April 1997 to February 1998 are silent as regards 
the incurrence of an eye disability in service or the 
aggravation thereof.  The records indicate that the appellant 
did have prior cataract surgery.  

In relevant part, the report of a VA eye examination, dated 
in March 1998, shows retinal pigmented epithelium (RPE) 
changes consistent with dry A and D, both eyes.  The fundus 
examination of the vessels, macular and periphery were within 
normal limits.  The impression was age-related macular 
degeneration (AMD), both eyes, and pseudophakic, both eyes.  

By a July 1998 rating decision, the RO denied service 
connection for an eye disability manifested by myopia and 
presbyopia on the basis that the disability was considered a 
congenital or developmental defect, which was unrelated to 
military service and not subject to service connection.  The 
RO notified the veteran that same month of its decision and 
his appellate rights.  The veteran did not initiate an appeal 
with respect to that rating action, and the decision is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.156 
(1998).  

New evidence

In brief, treatment records from F.S. and the Truman Medical 
Center for the period from June 2001 to February 2002 show 
that, in June 2001, the veteran complained of poor visual 
acuity with a history of decreased visual acuity in both eyes 
since 15 years earlier.  The assessment was age-related 
macular degeneration both eyes, non-exudative right eye, and 
pseudophakia, both eyes.  A December 2001 note shows that the 
appellant noticed changes in the Amsler Grid one week 
earlier.  The December 2001 entry shows follow-up of the 78 
year old with dry age-related macular degeneration (ARMD) 
right eye and "?" exudative left eye.  The appellant 
reported a recent infection of the left eye, which was 
treated with sulfa and was now improved.  It was indicated 
that he had problems with both eyes in the past, and that 
there were no new changes.  A February 2002 assessment of the 
79 year old appellant shows ARMD of both eyes, non-exudative, 
visual acuity stable in the right eye and improved in the 
left eye, and macular hole "?"right eye. 

Private medical records from N.S. for the period from March 
2002 to September 2002 show sudden deterioration over the 
past 3 months of most of central visual acuity without pain 
or discomfort.  The assessment was a macular hole in the 
right and the left eye.

In relevant part, eye examinations from Munson Army Community 
Hospital dated in March and May 1995 show pseudophakia and 
age-related macular degeneration with Amsler Grid changes.

B.  Analysis

New and material evidence to reopen

The evidence of record at the time of the July 1998 RO denial 
revealed the veteran had refractive error on enlistment to 
service, and that, throughout his military service, was 
frequently evaluated for prescription eyeglasses to correct 
visual acuity (distant and near).  There was no documented 
complaints of macular degeneration or loss of central visual 
acuity during military service.  The separation from service 
examinations in 1943 and 1986 show only myopia since 1955 and 
presbyopia.  The evidence then of record also revealed that 
cataracts of both eyes were identified in 1989, but there was 
no medical opinion of record to indicate that the cataracts 
were due to an incident of his military service.  
Additionally, there was no evidence then of record that an 
eye disability, not considered developmental, congenital, or 
refractive error, was shown to exist at any time subsequent 
to the veteran's separation from service.  Indeed, the report 
of VA examination in March 1998 confirmed the May 1995 
findings of Dr. M.A.M. that the veteran had atrophic age-
related macular degeneration.  Finally, at the time of the 
July 1998 RO denial, there was no competent clinical opinion 
linking any eye disability to an incident of the veteran's 
active military service.  As stated above, service connection 
is not contemplated for refractive errors not due to injury 
or disease of military service.  

Evidence added to the record since the RO's July 1998 
decision consists of private medical records for the period 
from June 2001 to September 2002, and treatment records from 
Munson Army Community Hospital for the period from March 1995 
to May 1995.  These records are essentially cumulative of 
previously submitted materials.  Specifically, these records 
simply confirm age-related macular degeneration in both eyes 
in a veteran with a long history of myopia and presbyopia.  
Such fact was previously established at the time of the July 
1998 RO denial.  

However, in May 2003, the veteran, a physician, submitted a 
VA Form 9 wherein he stated that the macular degeneration was 
first diagnosed approximately in 1983 and that it was not 
congenital.  This record is new in that it had not been 
introduced or considered by the RO before.  Therefore, to 
reopen this claim, the Board turns to the veteran's 
credentials as a physician.  See Sklar v. Brown, 5 Vet. App. 
140 (1993).  The Board finds that the VA Form 9 dated in May 
2003 is not cumulative or redundant, as the appellant's 
statement is presumed credible for purposes of reopening the 
claim.  As such, it relates the current eye disability to 
service.  This was not previously established of record, and 
raises a reasonable possibility of substantiating the claim.  
Hence, the Board finds that the additional evidence, when 
reviewed in conjunction with the record as a whole, is new 
and material to reopen the claim of entitlement to service 
connection for an eye disability, variously diagnosed as 
myopia, presbyopia, and age-related macular degeneration.  To 
this extent the appeal is allowed.

De Novo Review of Reopened Claim

The veteran contends in the VA Form 9 dated in May 2003 that 
macular degeneration was first diagnosed in 1983 and that it 
is not a congenital disability.  However, the Board observes 
that the records in evidence provided by the veteran do not 
establish that the eye disability, most recently diagnosed as 
age-related macular degeneration, is causally related to his 
military service.  The Board acknowledges the veteran's 
specialized knowledge as a physician; however, his statement 
is less persuasive as the record does not demonstrate that he 
is an optometrist or an ophthalmologist.  As such, he is not 
competent to speak to the etiology of his eye disability.  
See Sklar v. Brown, 5 Vet. App.  140, 146 (1993) (a 
specialist's opinion on a medical matter outside his or her 
specialty to be given little weight); cf. Bloom v. West, 12 
Vet. App. 185, 187 (1999) (speculative medical opinion cannot 
establish in-service medical nexus to service).  Otherwise, 
there are no medical records indicating that an incident of 
the veteran's military service caused the macular 
degeneration.  A review of the service medical records for 
that period of service includes frequent optometry entries, 
but the records dated in December 1985 and February 1986 are 
silent as regards macular degeneration.  Those entries speak 
to myopia and presbyopia.  There is no demonstration by 
competent clinical evidence that the age-related macular 
degeneration was diagnosed earlier than years after 
separating from service, and developed as shown by medical 
records in March 1995.  With the veteran at risk to lose his 
sight, the evidence shows prompt follow-up in May 1995 at 
Munson Army Community Hospital and at the University of 
Kansas Medical Center.  We note that the diagnosis was age-
related macular degeneration.  The diagnosis is repeated in 
eye evaluations performed in December 2001 and February 2002 
at the Truman Medical Center.  

Compensation is not payable for refractive errors of the eye 
such as myopia and presbyopia.  38 C.F.R. § 4.9 (2004).  

In conclusion, the evidence of record does not show that the 
veteran developed an acquired eye disability, during service 
or for many years after service.  The evidence also does not 
show that the veteran has an eye disability that has been 
etiologically linked to service by a competent clinical 
opinion or competent objective clinical evidence of 
continuous symptomatology since service.  Accordingly, the 
preponderance of the evidence is against entitlement to 
service connection for an eye disability.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the appellant's claim that would give 
rise to a reasonable doubt in favor of the appellant, the 
benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).  


ORDER

New and material evidence having been received to reopen the 
claim for service connection for an eye disability, variously 
diagnosed as myopia, presbyopia, and macular degeneration, 
the appeal to this extent is allowed.

Entitlement to service connection for an eye disability, 
variously diagnosed as myopia, presbyopia, and macular 
degeneration, is denied.


	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


 Department of Veterans Affairs





